

Exhibit 10.3
This arrangement is intended to be a private placement and is not subject to the
supervision of any governmental authority in Argentina or otherwise.
Executive Deferred Compensation Plan
for
Oscar Schmidt
(Effective July 1, 2009)







1.
Purpose. The purpose of the Plan is to provide Deferred Compensation, including
adjustments for interest crediting during the deferral period as described
herein, to the Participant. The Plan is intended to comply with the Legal
Deferral Requirements, and shall be interpreted and administered consistent with
that intent.



2.
Definitions. Capitalized terms in the Plan, and their forms, shall have the
following meanings:



2.1.
"Affiliate" shall mean MetLife, Inc. and any corporation, partnership, limited
liability company, trust or other entity which directly, or indirectly through
one or more intermediaries, controls, or is controlled by, MetLife, Inc.



2.2.
"Cause" shall mean, that the Participant, as determined in the sole discretion
of the Company, has (i) engaged in conduct that is determined, in the sole
discretion of the Company, to constitute a serious infraction of Company policy,
theft of Company property or services or other dishonest conduct, or conduct
otherwise injurious to the Company, (ii) demonstrated unacceptable lateness or
absenteeism (iii) committed or omitted acts that would constitute grounds for
termination of the Participant's employment with the Company or any Affiliate.





2.3.
"Code" shall mean the Internal Revenue Code of 1986, as amended from time to
time, and any regulations issued thereunder.



2.4.     "Company" shall mean MetLife Group, Inc. and any successor thereto.




2.5.     "Deferred Compensation" shall mean all of the amounts credited on
behalf of the
Participant pursuant to Section 5 of the Plan.


2.6.
"Disabled" shall mean a condition due to injury or disease that results in a
disability for which the (i) Participant has received a physician's
certification of that the disability is a total and permanent disability, or
(ii)(a) Participant has received a physician's certification that such
disability is expected to last for a continuous period of at least 12 months and
(b) the Participant is actually receiving disability payments from the Company
or an Affiliate for at least three months.



2.7     "Effective Date" shall mean July 1, 2009.




2.8.
"ERISA" shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any regulations issued thereunder.





--------------------------------------------------------------------------------





2.9.    "Forfeited" shall mean that Deferred Compensation credited on behalf of
the
Participant will not be payable.


2.10. "Interest Credits" shall mean the interest factors applied to the
Participant's Deferred
Compensation in accordance with Section 6 of the Plan.


2.11. "Legal Deferral Requirements" shall mean requirements under law to achieve
deferral of income taxation, including but not limited to Section 409A of the
Code and any regulations promulgated thereunder.


2.12. "Participant" shall mean Oscar Schmidt, Senior Vice President and Regional
Manager, Latin America in the International Business of the Company.


2.13. "Plan" shall mean the MetLife Executive Deferred Compensation Plan for
Oscar
Schmidt as set forth herein.


2.14. "Plan Administrator" shall mean the Plan Administrator of the Metropolitan
Life Retirement Plan for United States Employees, including any person to whom
such office has been delegated consistent with the Metropolitan Life Retirement
Plan for United States Employees.


2.15. "Separation from Service" shall mean the termination of employment with
the Company or an Affiliate, other than in connection with the transfer of
employment to another Affiliate, or such other date as required to comply with
Legal Deferral Requirements.


2.16. "Total Benefit" shall mean the amount of Deferred Compensation plus the
Interest Credits of the Participant under the Plan on any given date, as
determined by the Plan Administrator in its discretion and in accordance with
the terms of the Plan.


2.17. "Vested" means that the Total Benefit credited on behalf of the
Participant will be payable under the terms of the Plan, unless Forfeited.


3.     Plan Administration.


3.1.     The Plan Administrator shall administer the Plan.


3.2. The Plan Administrator may establish, amend, and rescind rules and
regulations relating to the Plan, provide for conditions necessary or advisable
to protect the interest of the Company or an Affiliate, construe all
communications related to the Plan, and make all other determinations it deems
necessary or advisable for the administration and interpretation of the Plan.
The Plan Administrator may conform any provision of the Plan to the extent such
provision is inconsistent with the Legal Deferral Requirements.


3.3.
Determinations, interpretations, and other actions made or taken by the Plan
Administrator shall be final, binding, and conclusive for all purposes and upon
all individuals.     





--------------------------------------------------------------------------------





3.4.
The Plan Administrator may prescribe forms or procedures as the sole and
exclusive means for the Participant to take actions authorized or allowed under
the Plan. The Plan Administrator may issue communications as it deems necessary
or appropriate in connection with the Plan



3.5.
Except to the extent prohibited by law, communication by the Plan Administrator
(and by the Participant to the extent authorized by the Plan Administrator) of
any document or writing, including any document or writing that must be executed
by a party, may be in an electronic form of communication.



3.6. The Plan Administrator may appoint such agents, who may be officers or
employees of the Company or an Affiliate, as it deems necessary or appropriate
to assist it in administering the Plan and may grant authority to such agents to
execute documents and take action on its behalf. The Plan Administrator may
consult such legal counsel, consultants, or other professionals as it deems
desirable and may rely on any opinion received from any such professional or
from its agent. All expenses incurred in the administration of the Plan shall be
paid by one or more of the Company or an Affiliate.


4.
Participation. The Participant shall begin participation in the Plan as of the
Effective Date and continue such participation until the Participant dies,
becomes Disabled or experiences a Separation from Service.



5.     Crediting of Deferred Compensation.


5.1. Except as otherwise provided in this Section 5, the Participant will be
credited with Deferred Compensation on or about April 1 of each calendar year in
the amount of 7% of his benefitable earnings, as such earnings are defined under
the Savings and Investment Plan for Employees of Metropolitan Life and
Participating Affiliates.


5.2. Notwithstanding the provisions of Section 5.1 above, the Participant will
be credited with Deferred Compensation during the first Plan year in which the
Effective Date occurs in the amount of $97,248.


5.3. The Plan Administrator may determine the amounts to be credited, if any, on
a basis other than provided in this Section 5, if it finds in its discretion,
that it is impractical, inconvenient, or contrary to the interest of the Company
or any Affiliate to apply the terms of this Sections 5 in whole or in part.


6.
Interest Crediting on Deferred Compensation. Interest Credits shall be applied
to the Participant's Deferred Compensation on a daily basis in the amount of the
fixed rate or stable value fund that exists under the Savings and Investment
Plan for Employees of Metropolitan Life and Participating Affiliates at the time
the Deferred Compensation is credited to the Participant's account. The amount
of Interest Credits applied to the Participant's account shall be subject to
prospective change at any time in the sole discretion of the Plan Administrator.



7. Vesting; Forfeiture.


7.1. The Total Benefit credited on behalf of the Participant shall at all times
be fully
Vested.






--------------------------------------------------------------------------------





7.2. Notwithstanding any other terms of the Plan, the Participant's Total
Benefit credited under the Plan shall be immediately Forfeited for Cause.
Neither the Plan Administrator nor any Affiliate shall have any obligation to
take any action to seek or secure a refund of any employment taxes withheld on
account of any amounts that have been Forfeited under the Plan.


8.
Beneficiary Designation. The Plan Administrator shall prescribe the form by
which the Participant may designate a beneficiary or beneficiaries (who may be
named contingently or successively, and among whom payments received under the
Plan may be split as indicated by the individual) for purposes of receiving
payment of the Participant's Total Benefit under the Plan after the death of
such individual. Each designation will be effective only upon its receipt by the
Plan Administrator during the life of the individual making the designation and
shall revoke all prior beneficiary designations by that individual related to
the Plan.



9.     Payment. The payment of the Participant's Total Benefit shall be made as
follows, unless
Forfeited.


9.1.     Amount. The amount paid under the Plan shall reflect the value of the
Participant's
Total Benefit through the date the payment becomes payable.


9.2.     Medium. All payment under the Plan shall be in the form of cash in U.S.
Dollars.


9.3.     Form and Timing of Payments.


(a) General. Except as otherwise provided in this Section 9, upon the
Participant's Separation from Service, the Participant's Total Benefit shall
become immediately payable in the form of a single lump sum.


(b) Death. If the Participant dies prior to his Separation from Service, the
Participant's Total Benefit shall become immediately payable in the form of a
single lump sum.


(c) Disability. If the Participant becomes Disabled prior to his Separation from
Service, the Participant's Total Benefit shall become immediately payable in the
form of a single lump sum.


(d) Timing of Payment. Payments of Deferred Compensation shall be made as soon
as practicable after the first business day of the month following the month in
which both the Total Benefit has become payable and after any delays in payment
required under the Legal Deferral Requirements have passed, each as determined
by the Plan Administrator in its discretion. Notwithstanding the preceding
sentence, if the Participant is a "Specified Employee" as determined under the
MetLife Auxiliary Pension Plan, the Participant shall have his payment delayed
until the earlier of (i) the date that is six months after a Separation from
Service or (ii) the date of the Participant's death. In no event shall the
Company, any Affiliate or the Plan have any liability to anyone on account of
payment being made later than the date payable due to administrative
considerations or otherwise.






--------------------------------------------------------------------------------





(e) Legal Deferral Requirements. Notwithstanding any other terms of the Plan, no
payment of any Deferred Compensation or Interest Credits thereon shall be made
that are inconsistent with the Legal Deferral Requirements.


(f) Single Payment. It is intended that payments under the Plan be treated as a
single payment for purposes of the Legal Deferral Requirements.


9.4.
Payment Recipient. Except as otherwise provided in this Section 9.4, the
Participant's Total Benefit will be made to the Participant. In the event of the
Participant's death, as described in Section 9.3(b) above, the Participant's
Total Benefit shall be paid to the beneficiary designated for that purpose by
the Participant. If the Participant's designated beneficiary has not survived
the Participant, or the Participant has designated no beneficiary for purposes
of the Plan, such payment will be made to the Participant's estate. In the event
the Participant     becomes Disabled, as described in Section 9.3(c) above, the
Participant's Total Benefit will be made to the Participant.



9.5.
Withholding and Effect of Taxes. Payments under the Plan will be made after the
withholding of any Federal, state, or local income, employment or other taxes
legally obligated to be withheld, as determined by the Plan Administrator in its
discretion. All tax liabilities arising out of deferrals under the Plan shall be
the sole obligation of the Participant or his/her beneficiary, including but not
limited to any tax liabilities arising out of the Legal Deferral Requirements,
except as modified by agreement between the Company and the Participant.
Withholding of any taxes or other items required by law, including but not
limited to those required at the time of Vesting, may be made from other
payments due to the Participant from any Affiliate.



10. Loans and Assignments. The Plan shall make no loan to the Participant,
including any loan on account of the Participant's Total Benefit, nor permit any
portion of the Participant's Total Benefit to serve as the basis or security for
any loan to the Participant or any other person. Except as provided in Section
18, the Participant or any other person may sell, assign, transfer, pledge,
commute, or encumber a Participant's Total Benefit or any other rights under the
Plan.


11. Nature of Liability. The Participant's Total Benefit credited under the Plan
is the unsecured obligation of the Company and any successor thereto, and is not
the obligation, debt, or liability of any other entity or party. The Plan and
the liabilities created hereunder are unfunded. Any documents, statements or
other written materials with respect to the Plan, as well as the crediting of
the Participant's Total Benefit, are for recordkeeping purposes only and do not
create any right, property, security, or interest in any assets of the Company
or any other party. The Participant's Total Benefit credited under the Plan is
subject to the claims of the general creditors of the Company.


12. No Guarantee of Employment; No Limitation on Entity Action. Nothing in the
Plan shall interfere with or limit in any way the right of any entity or person
to establish the terms and conditions of the employment of the Participant,
including but not limited to compensation and benefits, or to terminate the
employment of the Participant, nor confer on the Participant the right to
continue in the employment of any entity or person. Nothing in the Plan shall
limit the right of any entity or person to establish any other compensation or




--------------------------------------------------------------------------------





benefit plan. No Deferred Compensation (or Interest Credits thereon) shall be
treated as compensation for purposes of the Participant's right under any other
plan, policy, or program, except as stated or provided in such plan, policy, or
program. Nothing in the Plan shall be construed to limit, impair, or otherwise
affect the right of any entity to make adjustments, reorganizations, or changes
to its capital or business structure, or to merge, consolidate, dissolve,
liquidate, sell, or transfer all or any part of its business or assets.


13. Term of Plan. The Plan shall be effective on July 1, 2009, and shall
continue in effect unless and until it is terminated pursuant to its terms or
when all benefits under the Plan have been paid or forfeited, as applicable.


14. Governing Law. The Plan shall be construed in accordance with and governed
by New
York law, without regard to principles of conflict of laws.


15. Claims. Claims for benefits and appeals of denied claims under the Plan
shall be administered in accordance with Section 503 of ERISA, the regulations
thereunder (and any other law that amends, supplements, or supersedes said
section of ERISA), and the procedures adopted by the Plan Administrator. The
claims procedures referenced above are incorporated in the Plan by this
reference.


16. Entire Plan; Third Party Beneficiaries. The Plan document is the entire
expression of the Plan, and no other oral or written communication, other than
documents authorized under the Plan and fulfilling its express terms, shall
determine the terms of the Plan or the terms of any agreement between the
Participant and an Affiliate with regard to the Plan or benefits thereunder.
There are no third party beneficiaries to the Plan, other than the Participant's
respective beneficiaries designated under the terms of the Plan.


17. Amendment and Termination. Except to the extent otherwise required by law,
including but not limited to the Legal Deferral Requirements, the Plan
Administrator may amend, modify, suspend, or terminate the Plan at any time in
its sole discretion. Any such amendment or termination will not reduce: (i) the
amount of the Participant's Total Benefit or (ii) the interest of any
beneficiary existing under the Plan prior to the execution of such amendment or
termination.


18. Qualified Domestic Relations Orders. The Plan Administrator will distribute,
designate, or otherwise recognize the attachment of any portion of the
Participant's Total Benefit in favor of the Participant's spouse, former spouse
or dependents to the extent such action is mandated by the terms of a qualified
domestic relations order as defined in Section 414(p) of the Code.
Notwithstanding the provisions of the prior sentence of this Section 18, any
such attachment of any portion of the Participant's Total Benefit shall not
entitle the Participant's spouse, former spouse or dependents to become eligible
to commence benefit payments under the Plan until such time as there has been a
Determination Date and the Participant becomes so entitled to commence benefit
payments under the Plan.




--------------------------------------------------------------------------------





IN WITNESS WHEREOF, pursuant to authorization of the officer of MetLife, Inc.
named below acting on behalf of the Company, the Plan is hereby approved on this
31st day of July, 2009.


METLIFE, INC. on behalf of METLIFE GROUP, INC.
/s/William J. Toppeta                    
 
/s/Charles O’Dell
William J. Toppeta, President, International
 
  Witness







